842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shayne Ladislove BONAFONTI, Plaintiff-Appellant,v.COMMONWEALTH ATTORNEY, Defendant-Appellee.
No. 87-5995.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

Before KENNEDY and RYAN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court dismissing the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Because this prisoner essentially challenges the fact of his imprisonment, his sole relief is a writ of habeas corpus.   See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).  Thus, the district court's dismissal is without prejudice to appellant's right to refile his claim pursuant to 42 U.S.C. Sec. 1983 if he can establish through a writ of habeas corpus that he was denied a constitutional right.   Hadley v. Werner, 753 F.2d 514, 516 (6th Cir.1985) (per curiam).


3
For these reasons, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.